Panhandle Eastern Pipe Line Company, LP UNDERWRITING AGREEMENT May 21, Wachovia Capital Markets, LLC 301 South College Street Charlotte, NC 28288-0613 RBC Capital Markets Corporation Three World Financial Centre 200 Vesey Street New York, NY 10281 As Representatives of the several Underwriters listed in Exhibit A hereto Ladies and Gentlemen: Panhandle Eastern Pipe Line Company, LP, a Delaware limited partnership (the “Company”), proposes to sell to the several underwriters named in Exhibit A attached hereto (collectively, the “Underwriters,” which term shall also include any underwriter substituted as hereinafter provided in Section 10 hereof), for whom Wachovia Capital Markets, LLC and RBC Capital
